471 F.2d 1371
Maxine McCANTS, as Administratrix of the Estate of John C.McCants, Deceased, Plaintiff-Appellant,v.ALCOA STEAMSHIP COMPANY et al., Defendants-Third-PartyPlaintiffs-Appellees,v.AETNA CASUALTY & SURETY COMPANY and Alabama State Docks &Terminals, Third-Party Defendants-Appellees.
No. 72-3247 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 17, 1973.

Richard Bounds, Mobile, Ala., for appellant.
John H. Tappan, Mobile, Ala., for Alcoa, and others.
Barry Hess, Mobile, Ala., for Ala. State Docks.
James J. Duffy, Jr., John N. Leach, Jr., Mobile, Ala., for Aetna.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
Plaintiff-appellant's intestate, John C. McCants, an employee of Alabama State Docks and Terminals (Docks), received accidental fatal injuries while working on a pier owned by Docks assisting in the repair of the clam shell of a shore crane owned and then being operated by Docks in the discharge of cargo from the vessel, "S.S. SNEHOLT", which was under time charter to Alcoa Steamship Company (Alcoa) from its owner, A/S Ivarans Rederi (Ivarans).  Mrs. McCants brought suit in admiralty for damages accruing from her husband's death against Alcoa and Ivarans, who in turn counterclaimed against Aetna Casualty and Insurance Company and Docks.1


2
Upon the pleadings and affidavits on file the trial court granted summary judgment dismissing the suit with prejudice,2 based upon an analysis of the undisputed facts and the conclusion that the case was indistinguishable on the facts from, and governed by Victory Carriers v. Law, 1971, 404 U.S. 202, 92 S. Ct. 418, 30 L. Ed. 2d 383.


3
We agree with the trial judge's findings and conclusions.  The judgment appealed from is


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises.  Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 The S.S. SNEHOLT also was named as a defendant in rem, but apparently never seized or served


2
 The decision of the district court is reported as Maxine McCants, as Administratrix of the Estate of John C. McCants, deceased, Plaintiff, v. Alcoa Steamship Company, a corporation, A/S Ivarans Rederi and the "SS Sneholt", individually and jointly, Defendants, v. Aetna Casualty & Surety Company and Alabama State Docks & Terminals, Third-Party Defendants, 1972, S.D.Ala., 353 F. Supp. 352